DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed in view of Applicant’s Amendments/Remarks (filed 10/28/2021). Particularly, the prior art of record fails to disclose or fairly suggest a method, a system or a non-transitory medium for detection of media items matching a channel of a user…and the feature of “…responsive to determining that the first media item qualifies as a candidate reference media item, analyzing, by the processing device, content of the first media item to determine whether the content of the first media item is to be considered as a first content upload to the media platform, wherein determining whether the content of the first media item is to be considered as the first content upload to the media platform is based on whether at least a first threshold amount of frames of the first media item lacks a match with any frame of any previously uploaded media item hosted on the media platform; and responsive to determining that the content of the first media item is to be considered as the first content upload to the media platform, selecting the first media item as the reference media item; upon determining, without the user input identifying the first media item as the reference media item, that the first media item is to be used as the reference media item, detecting a subsequently uploaded media item that includes at least a second threshold portion of the reference media item identified without the user input; and providing a graphical user interface (GUI) for presentation to the channel owner, the GUI including a media identifier associated with the subsequently uploaded media item and one or more actions to be initiated by the channel owner with respect to the subsequently ” as generally recited in combination with other features of all the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                      


ANNAN Q. SHANG